United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 07-2809
                                   ___________

Angela Owens,                           *
                                        *
             Appellant,                 *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Eastern District of Arkansas.
Alltel Communications, Inc.,            *
                                        * [UNPUBLISHED]
             Appellee.                  *
                                   ___________

                             Submitted: September 5, 2008
                                Filed: September 23, 2008
                                 ___________

Before MURPHY, BYE, and BENTON, Circuit Judges.
                           ___________

PER CURIAM.

       Angela Owens appeals the district court’s1 adverse grant of summary judgment
in her Title VII discrimination action. After reviewing the record de novo, viewing
the evidence and all reasonable inferences from it in a light most favorable to Owens,
see Jacob-Mua v. Veneman, 289 F.3d 517, 520 (8th Cir. 2002) (standard of review),
we conclude summary judgment was proper. Accordingly, we affirm. See 8th Cir.
R. 47B.
                        ______________________________

      1
        The Honorable James M. Moody, United States District Judge for the Eastern
District of Arkansas.